per curiam:
El 10 de agosto de 2001 la Sra. Elírida Gon-zález Rodríguez, supervisora en la célula de relaciones de familia de la Secretaría del Tribunal de Primera Instancia de Ponce, presentó una querella ante la Secretaria del Tribunal Supremo contra el Ledo. Carlos G. Barreto Ríos. En síntesis alega que el licenciado Barreto entró a la Secreta-ría de Relaciones de Familia sin autorización, fuera *354de horas laborables y, con una actitud ofensiva hacia la querellante, insistió le dejaran presentar unos documentos porque los términos vencían ese mismo día.
Conforme la Regla 14(c) del Reglamento de este Tribunal, 4 L.RR.A. Ap. XXI-A, el 29 de agosto de 2001, la Se-cretaria de este Tribunal notificó al licenciado Barreto Ríos de la queja presentada en su contra. Requirió que compa-reciera dentro del término de diez (10) días con comenta-rios escritos sobre ésta y que notificara dichos comentarios a la señora González Rodríguez dentro del término, para luego proceder a enviarla a la Oficina del Procurador Géneral. Después de una prórroga, el 1ro de octubre de 2001, el licenciado Barreto Ríos compareció ante este Tribunal para invocar su derecho a no incriminarse, porque a raíz de los mismos hechos se había presentado una denun-cia en su contra por el delito de alteración a la paz. Art. 260 del Código Penal, 33 L.P.R.A. see. 4521.
Mediante Resolución de 13 de noviembre de 2001, este Tribunal ordenó al Ledo. Carlos G. Barreto Ríos a informar el estado procesal del caso de alteración a la paz ante el Tribunal de Primera Instancia, Sala de Ponce. Debido a la inacción del abogado querellado y de su representación legal, Ledo. Enrique Ocasio López, el 1ro de febrero de 2002 se notificó una segunda resolución, en la cual se concedió a ambos quince días para informar sobre el estado procesal del caso penal, apercibiéndoles de que el incumplimiento con dicha resolución podría conllevar sanciones disciplina-rias severas. El 21 de febrero compareció el abogado que-rellado y nos informó sobre el caso penal; la vista en su fondo se había señalado y pospuesto varias veces. Según la última información que recibimos de la parte querellada, el caso se trasladó al Tribunal de Primera Instancia, Sala Superior de Guayama.
Posteriormente, la parte querellante presentó la resolu-ción emitida por el Tribunal de Primera Instancia el 2 de abril de 2002. Según ésta, durante la vista en sus méritos *355la defensa alegó que la denuncia, según redactada, no im-putaba delito. El tribunal desestimó los cargos bajo este fundamento, conforme a la Regla 64(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. En síntesis, concluyó que el abogado aquí querellado utilizó un lenguaje poco apropiado para la situación y que la señora González Rodríguez quedó alterada por sus expresiones. Según el foro de Pri-mera Instancia, tales actuaciones no configuran el delito de alteración a la paz, porque el abogado querellado opinó sobre la generalidad de los empleados en la Secretaría del tribunal, sin que tales expresiones fueran una incitación a una pelea o una provocación de violencia dirigidas a la persona alterada.
Según la Resolución del tribunal sentenciador de 2 de abril de 2002, pág. 4, el licenciado Barreto Ríos expresó lo siguiente: “que no tenía que ir a ningún sitio, qué sacaba con ir donde el Juez Administrador, que ustedes los em-pleados de la Secretaría de un tiempo para acá, mejor dicho de unos días para acá, están con una dejadez, arras-trando las nalgas, culipandeándose por la Secretaría y güeveando, que se nota que están trabajando disgustados”.
Independientemente del ánimo con el cual éste haya proferido sus comentarios y de cualesquiera otros detalles que puedan agravar o mitigar la situación ante nos, ade-lantamos que tal conducta no es apropiada para un abo-gado, especialmente ante funcionarios de la Rama Judicial mientras prestan sus servicios. Veamos.
H
 Reiteradamente hemos resuelto, en el contexto de querellas contra jueces y abogados, que “[l]a absolución del querellado en la causa penal no impide que por los mismos hechos se juzgue su conducta a los fines de determinar si incurrió en alguna falta ética”. In re Rodríguez Caraballo, 106 D.P.R. 792, 799 (1978). Véanse: In re Calzada Llanos, *356124 D.P.R. 411, 425 (1989); In re De Castro, 100 D.P.R. 184 (1971). Esta conocida norma responde al hecho de que el procedimiento disciplinario no va dirigido a castigar al querellado por la falta cometida, “sino a proteger a la co-munidad y a la profesión mediante una investigación de sus condiciones morales para determinar si puede conti-nuar en la práctica [profesional]”. In re Liceaga, 82 D.P.R. 252, 255 (1961). Por ello, hemos resuelto que es innecesario probar los hechos de igual manera como si se tratase de un caso criminal, porque el procedimiento disciplinario se rige por criterios distintos y éste no está supeditado a aquél. In re Soto López, supra, pág. 646.
En particular, con respecto a lo que aquí nos concierne, unos hechos pueden no ser punibles desde la perspectiva penal, por faltar un elemento del delito, y aún así ser sancionables disciplinariamente, por la importancia que tiene para la profesión legal evitar la apariencia o impresión pública de que ha mediado la violación efectiva de alguno de los cánones del Código de Ética Profesional. In re Sepúlveda Girón, 155 D.P.R. 345 (2001). Una conducta puede no ser ilícita penalmente y a la vez ser contraria a la ética profesional. Véase In re Silvagnoli Collazo, 154 D.P.R. 533 (2001).
Por ello es innecesario que un abogado querellado incurra en conducta constitutiva del delito de alteración de la paz, para poder concluir que incumplió con su deber de observar una conducta respetuosa ante los tribunales y con su deber de preservar el honor y la dignidad de la profesión. Cánones 9 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
1 — 1
El Canon 9 del Código de Ética Profesional, supra, le impone al abogado el deber de “observar para con los tribunales una conducta que se caracterice por el mayor *357respeto. Ello incluye la obligación de desalentar y evitar ataques injustificados o atentados ilícitos contra los jueces o contra el buen orden de la administración de la justicia en los tribunales”. Anteriormente hemos expresado que sin moderación en el lenguaje y temperamento, los abogados, fiscales y jueces no podemos funcionar. La grosería, grite-ría, las imputaciones infundadas y las alegaciones contra-rias a la verdad o desprovistas de una razonable presun-ción de exactitud, no tienen cabida en la administración de la justicia. In re Cardona Álvarez, 116 D.P.R. 895 (1986). Véanse, además: In re Rivera García, 147 D.P.R. 746 (1999); In re Pérez Abreu, 149 D.P.R. 260 (1999).
Todas las personas involucradas en el proceso judicial —jueces, litigantes, testigos y oficiales del tribunal— tienen un deber de cortesía con los demás participantes. La necesidad de que haya civilidad en el marco inherentemente contencioso del proceso adversativo, sugiere que los miembros de la clase togada hagan sus críticas al sistema en un tono profesional y cortés. In re Cardona Álvarez, supra, pág. 905.
La función que llevan a cabo los funcionarios de las Secretarías en las distintas Salas de los Tribunales de Primera Instancia resulta ser indispensable para la buena administración de la justicia. Es por ello que, aun cuando no desempeñan una labor judicial, entendemos que el personal de la secretaría general de los tribunales merece igual respeto que los otros funcionarios de la Rama Judicial. Resolvemos, en consecuencia, que infringe el Canon 9 del Código de Etica Profesional, supra, aquel abogado que observe una conducta irrespetuosa y poco profesional contra los empleados de la Rama Judicial, en asuntos relativos a la administración de la justicia, como lo ha hecho el licenciado Barreto Ríos al exigir que los empleados de la Secretaría reciban un documento después de las cinco de la tarde y ante la negativa de ellos, imputarles que hacen su trabajo inadecuadamente, con dejadez.
*358I — H I — J
Respecto al deber de exaltar el honor y la dignidad de la profesión y de evitar la apariencia de conducta impropia, el Canon 38 del Código de Ética Profesional, supra, establece, en lo pertinente, que
[e]l abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia.
Al interpretar este canon hemos sostenido que “[c]ada abogado es un espejo en que se refleja la imagen de la profesión ... que se debe representar con limpieza, lealtad, y el más escrupuloso sentido de responsabilidad”. In re Ortiz Brunet, 152 D.P.R. 542, 556 (2000), citando a In re Coll Pujols, 102 D.P.R. 313, 319 (1974).
Reiteradamente, hemos manifestado que el abogado ha de desempeñarse con dignidad y alto sentido del honor, aunque ello conlleve ciertos sacrificios personales. In re Colón Ramery, 133 D.P.R. 555, 562 (1993). Este Tribunal también ha sido enfático en que todo abogado debe conducirse en forma digna y honorable, tanto en la vida privada como en el desempeño de su profesión. In re Pérez Abreu, supra; In re Silvagnoli Collazo, supra.
En el caso ante nos no está en controversia la veracidad de las expresiones imputadas al abogado querellado por la señora González Rodríguez. La opinión personal del licen-ciado Barreto en sí no constituye conducta antiética. Sin embargo, la excesiva y grosera manifestación de tal opi-nión no es conducta digna de un abogado. No hay razón para insultar al personal de la Secretaría del Tribunal de Primera Instancia, diciendo: “están con una dejadez, arras-trando las nalgas, culipandeándose por la Secretaría y güe-veando ...”. (Énfasis suplido.) Resolución de 2 de abril de 2002, pág. 4. Ante tal situación la actitud adecuada para *359un abogado de experiencia y educación sería utilizar los mecanismos que provee el mismo Tribunal de Primera Ins-tancia para ventilar quejas relativas a la administración de los tribunales.
Lo expresado plasma el quebranto inexcusable por el querellado de lo que debe ser una conducta profesional apropiada. Ante esta situación de conflicto mínimo, el li-cenciado querellado reaccionó de manera indigna y poco honorable, al perder la paciencia y utilizar leguaje grosero, demostrando así un craso incumplimiento con la responsa-bilidad que impone el Canon 38, supra, de enaltecer la imagen de la profesión togada.
IV
Atendidos los hechos de este caso y el inmaculado his-torial profesional previo del Ledo. Carlos G. Barreto Ríos, limitamos la sanción en esta ocasión a una enérgica censura. Advertimos al licenciado Barreto Ríos que cual-quier futura transgresión a las normas mínimas de con-ducta que imponen los citados cánones, la sanción discipli-naria será mucho más severa.

Se dictará la correspondiente sentencia.